IFish, J.
1. Since a tender by the obligee in a bond for title to the obligor of the amount due upon a promissory note described'in the-bond is not in law good if coupled with a condition that the obligor shall execute and deliver to the obligee the conveyance which he, upon paying the note, is entitled to receive, it follows that equity will not, at the instance of the maker of the note, enjoin an action thereon by the payee, on the ground that the latter, upon being tendered, with such condition, the amount due on the note, failed or refused to execute and deliver such conveyance as that called for in the bond for title. DeGraffenreid v. Menard, 103 Ga. 651; Elder v. Johnson, 115 Ga. 691.
2. Applying what is announced above to the facts of the case in hand, there was no error in denying the interlocutory injunction.

Judgment affirmed.

All the Justices concurring, except Lewis, J., absent.